Case 19-41364-bem        Doc 20    Filed 08/08/19 Entered 08/08/19 16:37:48            Desc Main
                                   Document     Page 1 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

IN RE:                                         ) BANKRUPTCY CASE
                                               )
ALICIA DENISE RICH,                            ) NO.: 19-41364-BEM
                                               )
         Debtor.                               ) CHAPTER 13
                                               )
                                               )
                                               )

                              OBJECTION TO CONFIRMATION

         COMES NOW Freedom Mortgage Corporation (hereinafter known as "Creditor"), a

secured creditor holding a Security Deed against the real property commonly known as 469

Cotton Cir, Chatsworth, GA 30705-6303 (the "Property"), and for the reasons stated below,

objects to confirmation of Debtor's Chapter 13 plan (Doc. No. 12) (the "Plan").

                                                 1.

         Debtor's Plan understates the prepetition arrearage amount owed to Creditor as $0.00.

The prepetition arrearage amount owed to Creditor is approximately $3,514.88.

                                                 2.

         Creditor reserves the right to raise the failure of Debtor to have made post-petition

mortgage payments if at the time of the confirmation hearing that appears to be the case.
Case 19-41364-bem      Doc 20    Filed 08/08/19 Entered 08/08/19 16:37:48         Desc Main
                                 Document     Page 2 of 3


      WHEREFORE, Creditor prays that the Court will:

         1. deny confirmation,

         2. award reasonable attorney’s fees, and

         3. grant such other and further relief as is just and equitable.


                                             /s/Maria Tsagaris
                                             Maria Tsagaris
                                             Georgia BAR NO. 143071
                                             Attorney for Creditor
                                             McCalla Raymer Leibert Pierce, LLC
                                             1544 Old Alabama Road
                                             Roswell, GA 30076
                                             678-281-6532
                                             770-643-3514
                                             Maria.Tsagaris@mccalla.com
 Case 19-41364-bem              Doc 20    Filed 08/08/19 Entered 08/08/19 16:37:48            Desc Main
                                          Document     Page 3 of 3




 In Re:                                                       Bankruptcy Case No.:     19-41364-BEM
            Alicia Denise Rich
                                                              Chapter:                 13

                                                              Judge                    Barbara Ellis-Monro

                                   CERTIFICATE OF SERVICE

       I, Maria Tsagaris, of MCCALLA RAYMER PIERCE, LLC, 1544 Old Alabama Road,
Roswell,
Georgia 30076-2102, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

        That on the date below, I served a copy of the within OBJECTION TO
CONFIRMATION filed in this bankruptcy matter on the following parties at the addresses
shown, by regular United States Mail, with proper postage affixed, unless another manner of
service is expressly indicated:

Alicia Denise Rich
469 Cotton Cir
Chatsworth, GA 30705-6303

Dan Saeger                                     (served via ECF Notification)
Saeger & Associates, LLC
Suite D
706 S Thornton Ave
Dalton, GA 30720

Mary Ida Townson, Chapter 13 Trustee           (served via ECF Notification)
Suite 1600
285 Peachtree Center Ave, NE
Atlanta, GA 30303

I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.


Executed on:       8/8/2019         By:      /s/Maria Tsagaris
                       (date)                Maria Tsagaris
                                             Georgia BAR NO. 143071
                                             Attorney for Creditor
